Citation Nr: 0733406	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T. Anderson and R. Vasquez


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1943 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, NM.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran has a PTSD diagnosis 
related to her World War II experiences.  During service, the 
veteran was a message center clerk, she also would entertain 
soldiers by singing and playing the guitar.  She claims that 
she incurred her in-service stressor in September or October 
of 1944 while performing aboard the repatriation ship 
Gripsholm, where she was exposed to severely wounded 
soldiers.  She states the ship was docked in the Bay of 
Naples.  The veteran's service medical records corroborate 
that in September and October 1944, she was in Caserta, Italy 
with the Women's Army Corps, Company 6715.  Thus under the 
circumstances of this case, further verification of the 
claimed in-service stressor is warranted.  

It is not clear whether the veteran has been furnished 
adequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA) in connection with her service connection claim 
for PTSD, to include verifiable information regarding an in-
service stressor.  Therefore a proper VCAA notice letter 
needs to be furnished.  

Accordingly, the case is REMANDED for the following actions:

1.  Proper VCAA notice should be sent to 
the veteran to include (a) the information 
and evidence not of record that is 
necessary to substantiate her service 
connection claim for PTSD, including 
notice regarding verifiable in-service 
stressors, (b) the information and 
evidence that VA will seek to provide, (c) 
the information and evidence that the 
veteran is expected to provide, and 
(d) any pertinent evidence in her 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish an effective date 
and disability ratings for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center and request any information 
regarding the veteran's unit, the Women's 
Army Corps, Company 6715, from September 
to October 1944, to specifically include 
interaction with the repatriation ship 
Gripsholm.  The Gripsholm's ship deck 
logs from September to October 1944 also 
should be sought.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Michael A. Pappas,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

